J-S46017-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

REST HAVEN YORK                                    IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellant

                       v.

CAROL A. DEITZ

                            Appellee                   No. 426 MDA 2014


                Appeal from the Order Entered February 4, 2014
                 In the Court of Common Pleas of York County
                  Civil Division at No(s): 2012-SU-004797-86


BEFORE: SHOGAN, J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                           FILED AUGUST 22, 2014

       Rest Haven York (Rest Haven) appeals from the order of the Court of

Common Pleas of York County granting summary judgment in favor of

Appellee, Carol A. Deitz.         After careful review, we affirm, although for

different reasons than those set forth by the trial court.1

       Rest Haven is a rehabilitation and nursing facility to which Helen



the admitting papers as agent under a power of attorney executed by

Boring. Boring remained a resident of Rest Haven until her death on July



____________________________________________


1

                           Commonwealth v. Miller, 787 A.2d 1036, 1038
(Pa. Super. 2001) (citation omitted).
J-S46017-14



14, 2012. When she died, Boring had $55,301.06 in unpaid bills from Rest

Haven.

      On November 30, 2012, Rest Haven filed a complaint against Deitz

alleging breach of contract, breach of implied contract, unjust enrichment,



$55,301.06. Deitz filed an answer to the complaint on December 24, 2013.

On September 11, 2013, Deitz moved for summary judgment and requested

the court to dismiss the complaint in its entirety.

      On January 16, 2014, the trial court held oral argument on the matter,

and on February 4, 2014, it granted summary judgment in favor of Deitz.

The court determined that Rest Haven failed to establish the elements

necessary to sustain a cause of action on any of the counts alleged in the

complaint.

      This timely appeal followed, in which the sole issue is whether the trial



                     each of duty to support.



judgment is well-settled:

      A reviewing court may disturb the order of the trial court only
      where it is established that the court committed an error of law
      or abused its discretion. As with all questions of law, our review

      summary judgment, we focus on the legal standard articulated
      in the summary judgment rule. Pa.R.C.P. 1035.2. The rule
      states that where there is no genuine issue of material fact and
      the moving party is entitled to relief as a matter of law,
      summary judgment may be entered. Where the non-moving

                                      -2-
J-S46017-14


      party bears the burden of proof on an issue, he may not merely
      rely on his pleadings or answers in order to survive summary
                                   -moving party to adduce sufficient
      evidence on an issue essential to his case and on which it bears
      the burden of proof . . . establishes the entitlement of the
      moving party to judgment as a matter                  Young v.
      PennDOT, 744 A.2d 1276, 1277 (Pa. 2000). Lastly, we will
      view the record in the light most favorable to the non-moving
      party, and all doubts as to the existence of a genuine issue of
      material fact must be resolved against the moving party.

Murphy v. Duquesne Univ. of the Holy Ghost, 777 A.2d 418, 429 (Pa.

2001) (citations omitted).

      [T]he issue as to whether there are no genuine issues as to any
      material fact presents a question of law, and therefore, on that
      question our standard of review is de novo. This means we need
      not defer to the determinations made by the lower tribunals. To
      the extent that this Court must resolve a question of law, we
      shall review the grant of summary judgment in the context of
      the entire record.

Summers v. Certainteed Corp., 997 A.2d 1152, 1159 (Pa. 2010)

(citations omitted).

      The trial court based its finding that Deitz owed no duty of support to

her late mother on its interpretation of section 4603 of the Domestic

Relations Code, which provides, in relevant part:

      § 4603.

      (a)   Liability.

            (1)   Except as set forth in paragraph (2), all of the
      following individuals have the responsibility to care for and
      maintain or financially assist an indigent person, regardless of
      whether the indigent person is a public charge:

                                     ***

                  (ii)   A child of the indigent person.



                                      -3-
J-S46017-14


                                     ***

            (2)    Paragraph 1 does not apply in any of the following cases:

                   (i)    If an individual does not      have   sufficient
      financial ability to support the indigent person

                                     ***

      (c) Procedure.       A court has jurisdiction in a case under this
      section upon petition of:

            (1)    an indigent person; or

            (2) any other person or public body or public agency
      having any interest in the care, maintenance or assistance of
      such indigent person.

23 Pa.C.S. § 4603(a), (c).

      In an opinion issued simultaneously with its February 4, 2014 order,



Boring was at any time declared indigent or that [Deitz] has been assigned

                                                                             itz

owed no duty of support to her late mother.         See Trial Court Opinion,

2/4/14, at 7.     However, as Rest Haven correctly points out in its brief, a

prior declaration of indigence is not necessary in order to state a cause of

action for breach of duty to support. See Brief of Appellant, at 10.

      In Healthcare & Retirement Corp. of America v. Pittas, 46 A.3d




insufficient to provide adequately for her maintenance and support.          We



                                     -4-
J-S46017-14




                                                                       Id. at

724. Accordingly, it is clear that in Pittas we did not require the nursing




     Neither the language of section 4603 nor case law indicates that a

party c

has been a prior declaration of indigence. Accordingly, we conclude that the

trial court erred as a matter of law when it ruled to the contrary.

Nevertheless, for the following reasons we determine that the trial court

properly granted summary judgment in favor of Deitz.

     After reviewing the record, it is clear that Rest Haven failed to provide

evidence that could have allowed the trial court to declare Boring indigent.

If Rest Haven had provided sufficient evidence to allow the trial court to

declare Boring indigent, the trial court would have committed reversible

error because summary judgment would have been inappropriate. Such was

not the case here.

     Rest Haven attached to its complaint the contract signed by Deitz, on



See Complaint, 11/30/12, Exhibits A and B.      Neither of these documents

constitutes sufficient evidence for the purpose of a declaration of indigence

nor for establishing a duty to support. See Pittas, supra.




                                    -5-
J-S46017-14



     To present competent evidence to prove indigence, Rest Haven should

have provided a bank statement or similar documentation attesting to

                             See Pittas, supra at 724 (bank statement



trial court to find mother indigent).     See also Presbyterian Medical

Center v. Budd, 832 A.2d 1066 (Pa. Super. 2003) (nursing home had valid

claim against daughter under support law because nursing home presented



she was under care of nursing home).



plaintiff is not able to overcome a motion for summary judgment by the

person upon whom it seeks to impose liability. In the case sub judice, Rest

Haven provided no such evidence.        A copy of an overdue statement of

                                                       fficient evidence to

establish indigence. See Pittas, supra.



own care and maintenance. Indigent includes, but is not limited to, those

who are completely destitute and helpless.     Indigent encompasses those

[with] limited means, but whose means are not sufficient to adequately

                                               Savoy v. Savoy, 641 A.2d

596, 599 (Pa. Super. 1994) (citing Verna v. Verna, 432 A.2d 630, 633 (Pa.

1981)).   Rest Haven failed to adduce evidence that could have aided the




                                   -6-
J-S46017-14



court in determining that Boring did not have sufficient means to provide for

her own support.

     Even though the trial court misinterpreted the support statute, the

order of summary judgment in favor of Deitz is still appropriate because

Rest Haven failed to adduce sufficient evidence on an issue essential to its

case. See Murphy, supra.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2014




                                    -7-